Citation Nr: 0834717	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  00-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1980 until his 
death in service on July 25, 1985.  The appellant is his 
surviving spouse.

This matter comes before the Board from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that found that because new and 
material evidence had not been submitted to reopen the claim, 
service connection for the veteran's cause of death was 
denied.  The Board denied the claim to reopen in May 2001.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2003 Order, the Court vacated the May 2001 Board 
decision with respect to the cause of death claim and 
remanded the matter back to the Board for development 
consistent with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's July 2003 Order, additional 
development is required to satisfy VA's obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The Board observes that, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In that decision, the Court held that VA must 
notify a claimant of the evidence and information necessary 
to reopen a previously denied claim, as well as the evidence 
and information necessary to establish his or her entitlement 
to the underlying claim for the benefit sought, (i.e., 
service connection).

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the basis for the denial in the 
prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required for service connection which 
were found insufficient in the previous denial.

While the appellant was provided with a basic description of 
the requirements for service connection, she has yet to be 
provided with notice which fully complies with the specified 
criteria regarding new and material evidence in Kent (i.e., 
the type of evidence which would be new and material based on 
the reasons for the prior denial).  Such notice must be 
provided to her prior to a final adjudication of her current 
claim for service connection for the cause of the veteran's 
death.

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that the appellant 
is sent a corrected VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The RO should then review the claims 
regarding whether new and material 
evidence has been submitted sufficient to 
reopen the previously denied claim.  
Should the benefits sought on appeal 
remain denied, the appellant and her 
attorney should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of the most 
recent statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

